Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[AltContent: textbox (Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitigoi-Aron (U.S. Pub. No. 20180224887 hereinafter AronOne).)]
Regarding Claim 18, AronOne teaches “A system, comprising: a host controller comprising a host clock; 
A host controller/master providing a clock/timer (FIG. 3).
a wireless manager comprising a local clock; 
A sensor/slave device containing a timer (local clock) (FIG. 3).
a communication interface between the host controller and the wireless manager, wherein the host controller including a circuit configured to: 15 Atty. Dkt. No. 3867.749US1Client Ref. No. APD7126US02in response to detecting a timing mismatch between the host and local clocks, transmitting a unique word to the wireless manager; 
A communication interface that may be a SPI (FIG. 3, Item 317) to transmit data (unique word) to a sensor/slave device (wireless manager) (para. 0050-0051, FIG. 3.) based on an offset (timing mismatch) to adjust the time intervals of the master device and one or more slave devices (timing mismatch between the host and local clocks) (para. 0014).
obtaining a master timestamp from the host clock;
a host controller for obtaining a timestamp(para. 0008).
and transmitting the master timestamp to the wireless manager;
The host controller may transmit a timestamp (master timestamp) to correct an offset
the wireless manager including a circuit configured to: receiving the unique word from the host controller;
A sensor/slave device may be configured to receive a DT Message (unique word) from a host controller/master (para. 0077, FIG. 3).
receiving the master timestamp from the host controller based on the master timestamp, adjusting timing of the local clock.”
AronTwo teaches adjusting the time interval (adjusting timing of the local clock) between samples based on a time offset (master timestamp from the host controller) (para. 0014).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AronOne in view of Monajemi (U.S. Pub. 20200077348, hereinafter Monajemi) and in further view of Dominguez (U.S. Pub. 20180081390, hereinafter Dominguez).)]
	Regarding Claim 1, teaches “A method to synchronize timing between a host controller and a wireless manager, the method comprising: 	
AronOne provides a method to synchronize a time base with a host controller (method to synchronize between a host controller and the wireless manager) (para. 0052). 
obtaining a master timestamp from a clock at the host controller;
AronOne provides the ability of obtaining a timestamp (master timestamp) from a host controller’s clock count (clock at the host controller) (para. 0009).
AronOne does not explicitly teach “detecting, at the host controller, a timing mismatch between the host controller and the wireless manager; in response to detecting the timing mismatch, transmitting a unique word to the wireless manager;
However, in an analogous art in wireless synchronization, Monajemi teaches “detecting, at the host controller, a timing mismatch between the host controller and the wireless manager;
Monajemi provides that a WLAN controller (host controller) may receive a time stamp mismatch (timing mismatch) collected by AP devices in the wireless network (wireless manager) (para. 0033).
in response to detecting the timing mismatch, transmitting a unique word to the wireless manager; 
A WLAN controller may transmit the time offset information (unique word regarding timing mismatch) to AP devices to account for synchronization issues that may occur later on (para. 0035).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of Monajemi to provide a method to compare timestamps to determine a mismatch. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
AronOne in view of Monajemi does not explicitly teach “and transmitting the master timestamp to the wireless manager.”
However, in an analogous art in time-synchronization circuitry, Dominguez teaches “and transmitting the master timestamp to the wireless manager.”
While AronOne and Monajemi provide timestamps obtained by a host controller there is not an explicit disclosure regarding transmitting the timestamp. Dominguez however provides that a network interface controller (host controller) may transmit a network packet for transmission with a captured timestamp (master timestamp) to one or more electronic devices (wireless manager) (para. 0059, FIG. 4).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne in view of Monajemi with the teachings of Dominguez to provide a method for packet transmission with captured timestamps. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
Regarding Claim 2, Dominguez teaches “The method of claim 1, wherein the master timestamp is obtained at an instant a last bit of the unique word is transmitted by the host controller.”
Dominguez provides a timestamp (master timestamp) captured upon receipt of a sampling signal (unique word) (FIG. 4.)
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of Dominguez to provide a timestamp upon receipt of a packet for transmission. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
[AltContent: textbox (Claim(s) 3-10, 12, 14-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AronOne in view of Monajemi and Dominguez and in further view of Pitigou-Aron (U.S. Pub. 20180224887, hereinafter AronTwo).)]
Regarding Claim 3, AronTwo teaches “The method of claim 1, wherein the unique word includes a fixed pattern of bits.”
AronTwo provides a DT message that contains a set of bits (fixed pattern of bits) (para. 0077).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo in order to provide a message with a fixed set of bits. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
Regarding Claim 4, teaches “The method of claim 1, wherein the unique word is transmitted over a communication interface.”
AronTwo teaches that data (unique word) may be transmitted over a communication interface such as a Serial Peripheral Interface (para. 0051).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide a communication interface for data transmission. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
[AltContent: textbox ([Grab your reader’s attention with a great quote from the document or use this space to emphasize a key point. To place this text box anywhere on the page, just drag it.])]
Pitigoi-Aron (U.S. Pub. No. 20190020433, hereinafter AronTwo).
Regarding Claim 5, teaches “The method of claim 4, wherein the communication interface includes a serial peripheral interface (SPI), and wherein the unique word is transmitted over a Master Output Slave Input (MOSI) line of the SPI.”
AronTwo provides that data can be transmitted through a data connection link (unique  word transmitted) and can be applied through a serial peripheral interface bus (MOSI line of SPI) (para. 0050-0051).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide a communication interface for data transmission. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
Regarding Claim 6, teaches “The method of claim 5, wherein the communication interface includes an isolated SPI.”
AronTwo provides a Serial Peripheral Interface bus (para. 0051).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide a communication interface for data transmission. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
Regarding Claim 7, teaches “The method of claim 1, further comprising: detecting a buffer overflow state, the buffer overflow state indicating the timing mismatch.”
AronOne in view of Monajemi and Dominguez teach to find a time stamp mismatch but do not explicitly provide a buffer overflow state regarding the time stamp mismatch (timing mismatch). AronTwo however provides a bit part of the DT message where the most significant bit may indicate if an overflow of a time delay counter has occurred (buffer overflow state indicating the timing mismatch) (para. 0077).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide an indication through data transmission that indicates a timing mismatch. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
Regarding Claim 8, teaches “The method of claim 1, further comprising: detecting a buffer underflow state, the buffer underflow state indicating the timing mismatch.”
AronOne provides a bit that is part of a DT message indicating a data byte that is a flag to indicate no overflow, overflow, etc. (buffer underflow state) (para. 0077).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide an indication through data transmission that indicates a timing mismatch. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).

Regarding Claim 9, teaches “A method to synchronize timing of a wireless manager, the method comprising: detecting, at the wireless manager, reception of a unique word from a host controller; 
AronOne provides a method to synchronize a time base with a host controller (method to synchronize between a host controller and the wireless manager) (para. 0052). 
receiving a master timestamp from the host controller;
AronOne provides the ability of obtaining a timestamp (master timestamp) from a host controller’s clock count (clock at the host controller) (para. 0009).
AronOne does not explicitly teach “and based on the master timestamp, adjusting timing of a clock at the wireless manager.”
However, in a similar endeavor, AronTwo teaches “and based on the master timestamp, adjusting timing of a clock at the wireless manager.”
AronTwo teaches “and based on the master timestamp, adjusting timing of a clock at the wireless manager.”
AronTwo teaches adjusting the time interval (adjusting timing of the local clock) between samples based on a time offset (master timestamp from the host controller) (para. 0014).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide a manner to adjust a timing interval based off a timing offset. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
Regarding Claim 10, Dominguez teaches “The method of claim 9, further comprising: in response to detecting the unique word, obtaining a slave timestamp from the clock at the wireless manager;
Receive at least one timestamp (slave timestamp) from a host processor clock (clock) based upon receipt at the sampling signal (slave timestamp) (FIG. 4).
Dominguez does not explicitly teach “comparing the slave and master timestamps;”
However, in an analogous art in device time synchronization, Monajemi teaches “comparing the slave and master timestamps;”
Monajemi provides that a WLAN controller (host controller) may receive a time stamp mismatch (comparing the slave and master timestamps) collected by AP devices in the wireless network (wireless manager) (para. 0033).
and based on comparing the slave and master timestamps, adjusting the timing of the clock at the wireless manager.”
Monajemi provides the identification of a time stamp mismatch (comparing the slave and master timestamps) (para. 0033). 
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne in view of Monajemi with the teachings of Dominguez to provide a method of time stamp comparisons between master and slave timestamps. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
Monajemi does not explicitly teach “adjusting the timing of the clock at the wireless manager.”
However, in a similar endeavor, AronTwo teaches “adjusting the timing of the clock at the wireless manager.”
AronTwo teaches adjusting the time interval (adjusting timing of the local clock) between samples based on a time offset (comparing slave and master timestamps) (para. 0014).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide an indication through data transmission that indicates a timing mismatch. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
Regarding Claim 11, Dominguez teaches “The method of claim 10, wherein the slave timestamp is obtained at an instant a last bit of the unique word is received.”
Receive one or more timestamps (slave timestamp) based upon a captured receipt of the sampling signal (FIG. 3). 
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of Dominguez to provide a timestamp upon receipt of a packet for transmission. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
Regarding Claim 12, AronTwo teaches “The method of claim 9, further comprising: synchronizing timing of a plurality of wireless nodes with the adjusted timing of the wireless manager.”
A controller may coordinate timer corrections (synchronizing timing) of a plurality of sensor/slave devices (wireless nodes) based on all sensor data of a sensor device (wireless manager) (para. 0070).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide a communication interface to synchronize timing between sensor/slave devices. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
Regarding Claim 14, teaches “The method of claim 9, wherein the unique word includes a fixed pattern of bits.”
AronTwo provides a DT message that contains a set of bits (fixed pattern of bits) (para. 0077).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo in order to provide a message with a fixed set of bits. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
Regarding Claim 15, AronTwo teaches “The method of claim 9, wherein the unique word is received over a communication interface.”
AronTwo teaches that data (unique word) may be transmitted over a communication interface such as a Serial Peripheral Interface (para. 0051).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide a communication interface for data transmission. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
Regarding Claim 16, teaches “The method of claim 15, wherein the communication interface includes a serial peripheral interface (SPI), and wherein the unique word is received over a Master Output Slave Input (MOSI) line of the SPI.”
AronTwo provides that data can be transmitted through a data connection link (unique  word transmitted) and can be applied through a serial peripheral interface bus (MOSI line of SPI) (para. 0050-0051).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide a communication interface for data transmission. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
Regarding Claim 17, teaches “The method of claim 16, wherein the communication interface includes an isolated SPI.”
AronTwo provides a Serial Peripheral Interface bus (para. 0051).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide a communication interface for data transmission. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
Regarding Claim 19, AronTwo teaches “The system of claim 18, wherein the unique word includes a fixed pattern of bits.”
AronTwo provides a DT message that contains a set of bits (fixed pattern of bits) (para. 0077).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo in order to provide a message with a fixed set of bits. Doing so would allow for a more efficient energy consumption manner with devices in synchronization as suggested by AronOne (para. 0005).
Regarding Claim 20, AronTwo teaches “The system of claim 18, wherein the communication interface includes a serial peripheral interface (SPI), and wherein the unique word is transmitted over a Master Output Slave Input (MOSI) line of the SPI.”
AronTwo provides that data can be transmitted through a data connection link (unique  word transmitted) and can be applied through a serial peripheral interface bus (MOSI line of SPI) (para. 0050-0051).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of AronTwo to provide a communication interface for data transmission. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
[AltContent: textbox (Claim(s) 13 is/are rejected as being unpatentable over AronOne in view of Monajemi and Dominguez and in further view of Sugitani (U.S. Pub. No. 20130137422, hereinafter Sugitani).)]
Regarding Claim 13, teaches “The method of claim 12, further comprising: receiving battery measurement data from the plurality of wireless nodes based on the adjusted timing.”
AronOne does not explicitly teach “Regarding Claim 13, teaches “The method of claim 12, further comprising: receiving battery measurement data from the plurality of wireless nodes based on the adjusted timing.”
However, in an analogous art in time synchronization between wireless devices, Sugitani teaches “receiving battery measurement data from the plurality of wireless nodes based on the adjusted timing.”
Sugitani provides a method to regularly notify the master unit (host controller) the measurement value of battery voltage (battery measurement data) from a plurality of sensor slave units (plurality of wireless nodes) based on a timer unit performing a predetermined time elapse set (based on adjusted timing) (para. 0056).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AronOne with the teachings of Sugitani to a method for battery reporting of associated wireless nodes. Doing so would allow for a more energy efficient method for power consumption as suggested by AronTwo (para. 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415